SCHAUEB, J.
— Dissenting.—For the reasons stated in the dissenting opinion of Justice White in American Civil Liberties Union v. Board of Education of the City of Los Angeles, ante, p. 182 [10 Cal.Rptr. 647, 359 P.2d 45], and for the reasons stated in the opinion of Presiding Justice Fox, concurred in by Justice Ashburn and Justice pro tempore Kincaid,* when that ease was before the District Court of Appeal (reported in (Cal.App.) 5 Cal.Rptr. 215), I would discharge the alternative writ and deny the petition for a peremptory writ of mandate.
McComb, J., concurred.
Bespondent’s petition for a rehearing was denied February 21, 1961. Schauer, J., McComb, J., and White, J., were of the opinion that the petition should be granted.

 Assigned by Chairman of Judicial Council.